Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
The amendment filed on June 8, 2020 is acknowledgement and all the claims are examined and search patentability
Status of the Claims 
Claims 6-8 are currently pending and presented for examination on the merits. 
In light of the Applicant’s amendments and arguments to the claims all previous rejections are herein withdrawn. Claims 6-8 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Yu et al. taught administration of 1mg/kg for 10 days to hypertensive rats, resulting in a decrease of SBP and DBP, inhibition of vascular and cardiac hypertrophy and inhibition ROS generation and Townsley et al. taught that pulmonary aorta comprises vascular smooth muscle cells. However, Yu et al. teachings are directed to hypertension and not to pulmonary hypertension.  Applicant demonstrated in the remarks filed on August 4, 2021, the pathology and pathobiology of pulmonary hypertension is different than hypertension. Pulmonary artery pressure is lower when compared to systemic blood pressure and pulmonary hypertension is not categorized into systolic and diastolic pressure. Thus, the teaching of Yu et al. in view Townsley et al. does not anticipate or render obvious the instantly claimed method. 
Any comments considered necessary by applicant must be submitted no later than the
payment of the issue fee and, to avoid processing delays, should preferably accompany the
issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for
Allowance”.
Conclusion
s 6-8 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAINA D MATOS NEGRON whose telephone number is (571)272-6013.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571) 272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TAINA D MATOS NEGRON/            Primary Examiner, Art Unit 1627